           Case 2:19-cv-00115-RFB-EJY Document 61 Filed 08/28/19 Page 1 of 18




 1   CRAIG B. FRIEDBERG, ESQ.
     Nevada Bar No. 004606
     4760 South Pecos Road, Suite 103
 2   Las Vegas, Nevada 89121
     Phone: (702) 435-7968;
 3   Fax: 1-702-825-8071
     Email: attcbf@cox.net
 4

 5   Anthony I. Paronich, Admitted Pro Hac Vice
     Email: anthony@paronichlaw.com
 6   PARONICH LAW, P.C.
     350 Lincoln Street, Suite 2400
 7   Hingham, Massachusetts 02043
     Telephone: (617) 485-0018
 8   Facsimile: (508) 318-8100
 9
     Attorneys for Plaintiffs Andrew Perrong and James Everett Shelton and the Proposed Class
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     [PROPOSED] SECOND AMENDED CLASS ACTION COMPLAINT FOR
     DAMAGES AND INJUNCTIVE RELIEF - 1
          Case 2:19-cv-00115-RFB-EJY Document 61 Filed 08/28/19 Page 2 of 18




 1

 2                             UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEVADA
 3

 4
     ANDREW PERRONG and JAMES                     NO. 2:19-cv-00115-RFB-EJY
 5   EVERETT SHELTON, individually and on
     behalf of all others similarly situated,     [PROPOSED] SECOND AMENDED
 6                                                CLASS ACTION COMPLAINT FOR
                         Plaintiffs,              DAMAGES AND INJUNCTIVE RELIEF
 7         v.
 8
     TOMORROW ENERGY CORP fka
 9   SPERIAN ENERGY CORP, a Nevada
     corporation, and ENERGY GROUP
10   CONSULTANTS, INC., a Kansas
     corporation, BAETYL GROUP LLC, a Texas
11   limited liability company.
12
                         Defendants.
13
     _____________________________________
14
     TOMORROW ENERGY CORP fka
15   SPERIAN ENERGY CORP, a Nevada
     corporation,
16
                Cross-Claimant and Third-Party
17
                Plaintiff,
18
     v.
19
     ENERGY GROUP CONULTANTS, INC., a
20   Kansas corporation,

21              Cross-Defendant, and
22   ENERGY GROUP CONULTANTS, LLC, an
     Ohio limited liability company,
23

24                       Third-Party Defendant.

25

26

27


     [PROPOSED] SECOND AMENDED CLASS ACTION COMPLAINT FOR
     DAMAGES AND INJUNCTIVE RELIEF - 2
           Case 2:19-cv-00115-RFB-EJY Document 61 Filed 08/28/19 Page 3 of 18



            Plaintiffs Andrew Perrong and James Everett Shelton (hereinafter “Plaintiffs”), by their
 1

 2   undersigned counsel, file this class action complaint against Tomorrow Energy Corp fka Sperian

 3   Energy Corp, and its present, former, or future direct and indirect parent companies, subsidiaries,

 4   affiliates, agents, and/or other related entities (“Sperian Energy”), as well as Energy Group
 5
     Consultants, Inc. (“Energy Group Consultants”) and Baetyl Group LLC (“Baetyl”), and allege as
 6
     follows:
 7

 8                                         I.     INTRODUCTION
 9          1. Nature of Action. Plaintiffs individually and as class representative for all others
10   similarly situated, brings this action against Sperian Energy for violations of the Telephone
11   Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”). Sperian Energy hired Energy
12   Group Consultants and Baetyl to originate new energy leads for their company. Energy Group
13   Consultants and Baetyl, with the knowledge and acceptance of Sperian Energy, generated those
14   leads with automated telemarketing calls.
15                                              II.   PARTIES
16          2. Plaintiff Andrew Perrong is a resident of Pennsylvania.
17          3. Plaintiff James Everett Shelton is a resident of Pennsylvania.
18          4. Defendant Sperian Energy Corp has its principal place of business in Las Vegas, NV,
19   with a registered agent of Sackett National Holdings, Inc., 7373 Peak Dr., Suite 250, Las Vegas,
20   NV.
21          5. Defendant Energy Group Consultants, Inc. is a telemarketing company hired by
22   Sperian to make telemarketing calls to generate new customers. They are a Kansas corporation
23   with a registered agent of Robert Jason King, 3402 Airport Circle, Pittsburg, Kansas 66762.
24          6. Defendant Baetyl is a telemarketing company hired by Sperian to make telemarketing
25   calls to generate new customers. They are a Texas limited liability company with a registered
26   agent of Kevin Sangudi, 5515 Beacon Springs Ln. Sugarland, TX 77479.
27


     [PROPOSED] SECOND AMENDED CLASS ACTION COMPLAINT FOR
     DAMAGES AND INJUNCTIVE RELIEF - 3
             Case 2:19-cv-00115-RFB-EJY Document 61 Filed 08/28/19 Page 4 of 18



                                  III.    JURISDICTION AND VENUE
 1
             7. Subject Matter Jurisdiction. This Court has subject matter jurisdiction over Plaintiffs’
 2
     TCPA claims pursuant to 28 U.S.C. § 1331 because Plaintiffs’ TCPA claims arise under the laws
 3
     of the United States, specifically 47 U.S.C. § 227. Furthermore, this Court has original
 4
     jurisdiction over Plaintiffs’ claims pursuant to the “Class Action Fairness Act,” 28 U.S.C. §§
 5
     1332(d), 1435. While it is anticipated that neither Plaintiffs nor any individual class member’s
 6
     claims exceeds $75,000, the aggregate amount in controversy for the Class exceeds $5 million
 7
     exclusive of interest and costs, and Plaintiffs are a citizen of a different state from Defendants.
 8
             8. Personal Jurisdiction. This Court has personal jurisdiction over Sperian Energy
 9
     because it has submitted to Nevada jurisdiction by registering with the Secretary of State to do
10
     business in this state, and a substantial part of the wrongful acts alleged in this Complaint were
11
     committed from Nevada. Similarly, the Court has personal jurisdiction over Energy Group
12
     Consultants and Baetyl because they contracted with Sperian in the State of Nevada to perform
13
     the telemarketing activities that are the subject of the Complaint.
14
             9. Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) because
15
     the Defendant is a resident of this District. Venue is also proper in this District under 28 U.S.C. §
16
     1391(b)(2) because a substantial part of the events giving rise to Plaintiffs’ claims occurred in
17
     this District, whereas the telemarketing calls that are the subject of this Complaint were
18
     commissioned from this District.
19

20     IV.     THE TELEPHONE CONSUMER PROTECTION ACT OF 1991 47 U.S.C. § 227
             10. In 1991, Congress enacted the TCPA in response to a growing number of consumer
21
     complaints regarding certain telemarketing practices.
22
             11. The TCPA makes it unlawful to initiate any telephone call using an automatic
23
     telephone dialing system to any cellular telephone line or any service where the called party is
24
     charged for the call. See 47 U.S.C. § 227(b)(1)(A)(iii).
25

26

27


     [PROPOSED] SECOND AMENDED CLASS ACTION COMPLAINT FOR
     DAMAGES AND INJUNCTIVE RELIEF - 4
           Case 2:19-cv-00115-RFB-EJY Document 61 Filed 08/28/19 Page 5 of 18




 1           12. The TCPA also prohibits make multiple telemarketing calls to a residential telephone
 2   number that has previously been registered on the National Do Not Call Registry. See 47 U.S.C.
 3   § 227(c)(5).
 4           13. In 2013, the FCC required prior express written consent for all autodialed
 5   telemarketing calls (“robocalls”). Specifically, it ordered that:
 6                   [A] consumer’s written consent to receive telemarketing robocalls
                     must be signed and be sufficient to show that the consumer: (1)
 7                   received “clear and conspicuous disclosure” of the consequences of
                     providing the requested consent, i.e., that the consumer will receive
 8                   future calls that deliver prerecorded messages by or on behalf of a
                     specific seller; and (2) having received this information, agrees
 9                   unambiguously to receive such calls at a telephone number the
                     consumer designates.[] In addition, the written agreement must be
10                   obtained “without requiring, directly or indirectly, that the
                     agreement be executed as a condition of purchasing any good or
11                   service.[]”
12   In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,
13   27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).
14                                      V.   FACTUAL ALLEGATIONS
15   A.      Factual Allegations Regarding Sperian Energy
16           14. Sperian Energy is a “retail energy provider that focuses on…six deregulated energy
17   markets.” See http://www.sperianenergy.com (last visited August 9, 2019).
18           15. Sperian Energy services the following states: Illinois, New York, Pennsylvania, New
19   Jersey, Maryland and Ohio. Id.
20           16. Sperian Energy’s business model relies on contacting current energy customers in
21   those states and convincing them to have their energy serviced through Sperian.
22           17. One of Sperian Energy’s strategies for marketing these services involves the use of
23   autodialers to solicit business.
24           18. In order to generate new sales for their business, Sperian hired Energy Group
25   Consultants.
26

27


     [PROPOSED] SECOND AMENDED CLASS ACTION COMPLAINT FOR
     DAMAGES AND INJUNCTIVE RELIEF - 5
           Case 2:19-cv-00115-RFB-EJY Document 61 Filed 08/28/19 Page 6 of 18




 1          19. Energy Group Consultants, with the knowledge of Sperian, attempted to engage new
 2   clients by contacting them with autodialed telemarketing calls.
 3          20. Recipients of these calls, including Plaintiffs, did not consent to receive such
 4   telemarketing calls.
 5          21. These “cold calls,” transmitted en masse, utilize an autodialer .
 6          22. This system, while efficient for Sperian Energy, comes at the expense of the call
 7   recipients’ privacy, and is exactly the kind of telemarketing that the TCPA was passed to
 8   prevent.
 9   B.     Factual Allegations Regarding Plaintiff Perrong
10          23. Plaintiff Perrong is, and at all times mentioned herein was, a “person” as defined by
11   47 U.S.C. § 153(39).
12          24. Mr. Perrong’s telephone number that received the telemarketing calls at issue is
13   provided by a service that charges the Plaintiff for each call.
14          25. Mr. Perrong’s telephone number that received the telemarketing calls at issue is used
15   for residential purposes only.
16          26. Mr. Perrong’s telephone number that received the telemarketing calls at issue was on
17   the National Do Not Call Registry for more than 31 days before the first calls received.
18          27. From December 12, 2018 through December 27, 2018, Energy Group Consultants
19   called Mr. Perrong’s residential telephone number more than 25 times to offer Sperian services.
20          28. The calls all followed a substantively identical pattern.
21          29. Mr. Perrong’s residential telephone line would ring, and he would answer the phone.
22          30. After saying “hello,” Mr. Perrong would hear a loud clicking sound and a pause.
23          31. The clicking sound is a telltale sign of a predictive dialer.
24          32. The clicking sound and the pause is an indication of the dialing system’s algorithm
25   attempting to connect Mr. Perrong to a live telemarketing representative.
26          33. A predictive dialer is an ATDS.
27          34. The caller ID for all of the calls was (861) 482-5320.


     [PROPOSED] SECOND AMENDED CLASS ACTION COMPLAINT FOR
     DAMAGES AND INJUNCTIVE RELIEF - 6
           Case 2:19-cv-00115-RFB-EJY Document 61 Filed 08/28/19 Page 7 of 18




 1          35. Often, the predictive dialer Energy Group Consultants would use to call Mr. Perrong
 2   would disconnect shortly after Mr. Perrong answered.
 3          36. Finally, on December 27, 2018, Mr. Perrong answered the call and pretended to be
 4   interested in the sales pitch from Energy Group Consultants.
 5          37. By doing this, Mr. Perrong was able to verify that the calls were being made by
 6   Energy Group Consultants for Sperian, as Sperian’s services were promoted on the call.
 7          38. Despite Mr. Perrong indicating to Sperian that he was not interested in their services,
 8   and he had canceled this investigative pursuit of their telemarketing pitch, Mr. Perrong received
 9   multiple calls from the same (861) 482-5320 number in January 2019.
10          39. Mr. Perrong did not provide his prior express written consent to receive autodialed
11   telemarketing calls on his telephone from, or on behalf of, Sperian Energy.
12          40. Mr. Perrong filed this lawsuit in early 2019.
13          41. Unfortunately, the calls continued after the filing of this lawsuit.
14          42. Sperian, through a yet to be identified vendor, called Mr. Perrong on the same
15   telephone line where he received the initial calls, (215) 338-XXXX.
16          43. Mr. Perrong received the first call from Sperian’s vendor on July 22, 2019.
17          44. Just like the prior calls, Mr. Perrong’s residential telephone line would ring, and he
18   would answer the phone.
19          45. After saying “hello,” Mr. Perrong would hear a loud clicking sound and a pause.
20          46. The clicking sound is a telltale sign of a predictive dialer.
21          47. The clicking sound and the pause is an indication of the dialing system’s algorithm
22   attempting to connect Mr. Perrong to a live telemarketing representative.
23          48. A predictive dialer is an ATDS.
24          49. In fact, Mr. Perrong recognized the distinctive “balloon pop” noise on the call as
25   belonging to ViciDial, a well known dialing system that is an ATDS.
26          50. The calls were also made from a “spoofed” Caller ID, (267) 709-0167, made to
27   appear like a local resident, a further indication that they were made with an ATDS.


     [PROPOSED] SECOND AMENDED CLASS ACTION COMPLAINT FOR
     DAMAGES AND INJUNCTIVE RELIEF - 7
           Case 2:19-cv-00115-RFB-EJY Document 61 Filed 08/28/19 Page 8 of 18




 1          51. Mr. Perrong was able to confirm that Sperian’s services were being offered by
 2   completing the telemarketing solicitation.
 3          52. Mr. Perrong again requested that the calls stop.
 4          53. Despite this request, Mr. Perrong received three more automated telemarketing calls
 5   from that number on July 22 and 23, 2019.
 6          54. Mr. Perrong’s privacy has been violated by the above-described calls from, or on
 7   behalf of, Sperian Energy, and they constitute a nuisance as they are annoying and harassing.
 8          55. Mr. Perrong and all members of the Class, defined below, have been harmed by the
 9   acts of Sperian Energy because their privacy has been violated, they were subjected to annoying
10   and harassing calls that constitute a nuisance, and they were invasive of their privacy. The calls
11   also occupied Mr. Perrong’s telephone line from legitimate communication.
12   C.     Factual Allegations Regarding Plaintiff Shelton
13          56. Plaintiff Shelton is, and at all times mentioned herein was, a “person” as defined by
14   47 U.S.C. § 153(39).
15          57. Mr. Shelton’s telephone number that received the telemarketing calls at issue is
16   assigned to a cellular telephone service.
17          58. Mr. Shelton’s telephone number is (484) 626-XXXX.
18          59. Mr. Shelton’s telephone number that received the telemarketing calls at issue was on
19   the National Do Not Call Registry for more than 31 days before the first calls received.
20          60. On June 29, 2019, Mr. Shelton received an automated call from Baetyl promoting
21   Sperian Energy’s goods and services.
22          61. After saying “hello,” Mr. Shelton would hear a loud clicking sound and a pause.
23          62. The clicking sound is a telltale sign of a predictive dialer.
24          63. The clicking sound and the pause is an indication of the dialing system’s algorithm
25   attempting to connect Mr. Shelton to a live telemarketing representative.
26          64. A predictive dialer is an ATDS.
27          65. The caller ID for all of the calls was (617) 657-1645.


     [PROPOSED] SECOND AMENDED CLASS ACTION COMPLAINT FOR
     DAMAGES AND INJUNCTIVE RELIEF - 8
           Case 2:19-cv-00115-RFB-EJY Document 61 Filed 08/28/19 Page 9 of 18




 1          66. During the first call on June 29, 2019, Mr. Shelton was given a callback number of
 2   (888) 682-8082, a number for Sperian.
 3          67. Later, on June 29, 2019, Mr. Shelton received an automated call from Baetyl
 4   promoting Sperian Energy’s goods and services.
 5          68. Again, the caller ID was (617) 657-1645.
 6          69. During this call, Mr. Shelton listened to the entire sales pitch.
 7          70. By doing this, Mr. Shelton was able to verify that the calls were being made by
 8   Baetyl for Sperian.
 9          71. Mr. Shelton wrote to Sperian Energy on July 6, 2019 to inform them of the calls.
10          72. Sperian Energy confirmed that Baetyl made the calls.
11          73. Despite this contact with Sperian Energy, Mr. Shelton received another automated
12   call on July 19, 2019.
13          74. The call was made from the same caller ID (617) 657-1645.
14          75. The call had the same indications that it was an ATDS.
15          76. After saying “hello,” Mr. Shelton would hear a loud clicking sound and a pause.
16          77. The clicking sound is a telltale sign of a predictive dialer.
17          78. The clicking sound and the pause is an indication of the dialing system’s algorithm
18   attempting to connect Mr. Shelton to a live telemarketing representative.
19          79. A predictive dialer is an ATDS.
20          80. On the July 19, 2019 call, Tomorrow Energy’s services were promoted to Mr.
21   Shelton.
22          81. Mr. Shelton’s privacy has been violated by the above-described calls from, or on
23   behalf of, Sperian Energy, and they constitute a nuisance as they are annoying and harassing.
24          82. Mr. Shelton and all members of the Class, defined below, have been harmed by the
25   acts of Sperian Energy because their privacy has been violated, they were subjected to annoying
26   and harassing calls that constitute a nuisance, and they were invasive of their privacy. The calls
27   also occupied Mr. Shelton’s telephone line from legitimate communication.


     [PROPOSED] SECOND AMENDED CLASS ACTION COMPLAINT FOR
     DAMAGES AND INJUNCTIVE RELIEF - 9
          Case 2:19-cv-00115-RFB-EJY Document 61 Filed 08/28/19 Page 10 of 18



     D.     Factual Allegations Regarding Additional Consumer and Regulatory Complaints
 1
            83. Unfortunately, Plaintiffs’ experience with Sperian Energy is not unique, as many
 2
     others have lodged similar complaints after having received telemarketing calls from Sperian
 3
     Energy.
 4
           84. First, individuals have lodged complaints recently about calls from the same Caller
 5
     ID that the Plaintiff Perrong was originally was called from:
 6
            The first calls came around Nov 19th, and after answering it twice (and told them not to
 7          call back), they've called 35 times, which I've ignored. I think it was about the electric
 8          bill, and had my name and address info.

 9          this number called me telling me i can lower my electricity bill. they claim that i had
            requested this, which i did not! i called the electric company and found out that the rate
10          they offered me is considerably higher than what i'm paying to pse&g! i spoke with 2
            different men with thick accents which i believe sound indian to me! if anyone gets a call
11          from this number, i think it's a scam!!! ignore the call!
12
     See https://www.reportedcalls.com/8614825320 (Last Visited January 14, 2019).
13
            85. In fact, the website and application “Nomorobo,” awarded the Federal Trade
14
     Commission’s Robocall Challenge Technology Achievement Award has identified calls from
15

16   this number as a “Robocaller.” See https://www.nomorobo.com/lookup/617-657-1645

17   (last visited July 30, 2019).

18          86. Sperian was previously investigated for its telemarketing practices in 2015 when the
19
     Illinois Commerce Commission (ICC) launched an investigation (Docket No. 15-0438) into the
20
     allegedly misleading and deceptive telemarketing practices of Sperian Energy.
21
            87. Furthermore, the website http://www.revdex.com/reviews/sperian-energy/1041091
22
     (last visited January 11, 2019), details a number of complaints related to Sperian Energy’s illegal
23

24   telemarketing:

25          This company contacted me through outbound telemarketing in violation of the federal
            Do Not Call act. Additionally, the message intentionally misleading, indicating that I had
26          some business relationship with them and I need to call about my account.
27


     [PROPOSED] SECOND AMENDED CLASS ACTION COMPLAINT FOR
     DAMAGES AND INJUNCTIVE RELIEF - 10
          Case 2:19-cv-00115-RFB-EJY Document 61 Filed 08/28/19 Page 11 of 18



            Timothy D. March 30, 2016
 1

 2          Complaint: Sperian Energy contacted me by telephone on 1/29/14 at 9:00am EST with a
            sales pitch. My phone number is listed in the Federal Do-Not-Call Registry.
 3
            Reviewer1041115 March 26, 2016
 4
     E.     Sperian’s Liability for the Conduct of Energy Group Consultants and Baetyl Group
 5
            88. Sperian is a “person,” as defined by 47 U.S.C. § 153(39).
 6
            89. The FCC has explained that its “rules generally establish that the party on whose
 7
     behalf a solicitation is made bears ultimate responsibility for any violations.” See In re Rules &
 8
     Regulations Implementing the TCPA, CC Docket No. 92-90, Memorandum Opinion and Order,
 9
     10 FCC Rcd 12391, 12397 (¶ 13) (1995).
10
            90. In their January 4, 2008 ruling, the FCC reiterated that a company on whose behalf a
11
     telephone call is made bears the responsibility for any violations. Id. (specifically recognizing
12
     “on behalf of” liability in the context of an autodialed or prerecorded message call sent to a
13
     consumer by a third party on another entity’s behalf under 47 U.S.C. § 227(b)).
14
            91. On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling holding
15
     that sellers such as Sperian may not avoid liability by outsourcing telemarketing:
16
            [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
17
            activities to unsupervised third parties would leave consumers in many cases
18          without an effective remedy for telemarketing intrusions. This would particularly
            be so if the telemarketers were judgment proof, unidentifiable, or located outside
19          the United States, as is often the case. Even where third-party telemarketers are
            identifiable, solvent, and amenable to judgment limiting liability to the telemarketer
20          that physically places the call would make enforcement in many cases substantially
            more expensive and less efficient, since consumers (or law enforcement agencies)
21
            would be required to sue each marketer separately in order to obtain effective relief.
22          As the FTC noted, because “[s]ellers may have thousands of ‘independent’
            marketers, suing one or a few of them is unlikely to make a substantive difference
23          for consumer privacy.
24   May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).
25
            92. More specifically, the May 2013 FCC Ruling held that, even in the absence of
26
     evidence of a formal contractual relationship between the seller and the telemarketer, a seller is
27


     [PROPOSED] SECOND AMENDED CLASS ACTION COMPLAINT FOR
     DAMAGES AND INJUNCTIVE RELIEF - 11
          Case 2:19-cv-00115-RFB-EJY Document 61 Filed 08/28/19 Page 12 of 18



     liable for telemarketing calls if the telemarketer “has apparent (if not actual) authority” to make
 1

 2   the calls. 28 FCC Rcd at 6586 (¶ 34).

 3          93. The May 2013 FCC Ruling rejected a narrow view of TCPA liability, including the

 4   assertion that a seller’s liability requires a finding of formal agency and immediate direction and
 5
     control over the third-party who placed the telemarketing call. Id. at 6587 n. 107.
 6
            94. The May 2013 FCC Ruling further clarifies the circumstances under which a
 7
     telemarketer has apparent authority:
 8
                    [A]pparent authority may be supported by evidence that the seller allows
 9
                    the outside sales entity access to information and systems that normally
10                  would be within the seller’s exclusive control, including: access to detailed
                    information regarding the nature and pricing of the seller’s products and
11                  services or to the seller’s customer information. The ability by the outside
                    sales entity to enter consumer information into the seller’s sales or customer
12                  systems, as well as the authority to use the seller’s trade name, trademark
13                  and service mark may also be relevant. It may also be persuasive that the
                    seller approved, wrote or reviewed the outside entity’s telemarketing
14                  scripts. Finally, a seller would be responsible under the TCPA for the
                    unauthorized conduct of a third-party telemarketer that is otherwise
15                  authorized to market on the seller’s behalf if the seller knew (or reasonably
                    should have known) that the telemarketer was violating the TCPA on the
16                  seller’s behalf and the seller failed to take effective steps within its power
17                  to force the telemarketer to cease that conduct.

18   28 CC Rcd at 6592 (¶ 46).

19          95. Sperian is legally responsible for ensuring that Energy Group Consultants and Baetyl
20   Group complied with the TCPA, even if Sperian itself did not itself make the calls.
21
            96. Sperian knowingly and actively accepted business that originated through the illegal
22
     telemarketing calls from Energy Group Consultants and Baetyl Group.
23
            97. By hiring a company to make calls on its behalf, Sperian “manifest[ed] assent to
24

25   another person . . . that the agent shall act on the principal’s behalf and subject to the principal’s

26   control” as described in the Restatement (Third) of Agency.

27


     [PROPOSED] SECOND AMENDED CLASS ACTION COMPLAINT FOR
     DAMAGES AND INJUNCTIVE RELIEF - 12
          Case 2:19-cv-00115-RFB-EJY Document 61 Filed 08/28/19 Page 13 of 18



            98. Similarly, by accepting these contacts, Energy Group Consultants “manifest[ed]
 1

 2   assent or otherwise consent[ed] . . . to act” on behalf of Sperian, as described in the Restatement

 3   (Third) of Agency. As such, Messrs. Hunter and Peters are agents of Sperian.

 4          99. Moreover, Sperian maintained interim control over Energy Group Consultants and
 5
     Baetyl Group’s actions.
 6
            100. For example, Sperian had absolute control over whether, and under what
 7
     circumstances, it could issue a quote to a prospective customer or take over their energy needs.
 8
            101. Sperian also gave interim instructions to Energy Group Consultants and Baetyl
 9

10   Group by providing (1) geographic parameters for potential customers that Energy Group

11   Consultants and Baetyl Group could telemarket to; (2) the volume of calling and leads it would
12   purchase; and (3) the timing that Sperian telemarketing personnel would be available to field a
13
     prospect.
14
            102. As a result, Sperian not only controlled the result of the work, but also the means by
15
     which is was accomplished through interim instructions.
16

17          103. In fact, Energy Group Consultants was not explicitly named in the first Complaint

18   because they simply identified as calling on behalf of or in affiliation with Sperian.

19          104. Similarly, Baetyl Group was not identified in the call themselves, as they only
20   identified themselves as affiliated with Sperian.
21

22                                  VI.    CLASS ACTION ALLEGATIONS

23          105.    Class Definition. Pursuant to FRCP 23(b)(2) and (b)(3), Plaintiffs bring this case

24   as a class action on behalf of the national classes defined as follows:

25                  Class 1:
                    All persons to whom: (a) Sperian Energy and/or a third party acting
26                  on Sperian Energy’s behalf, made one or more non-emergency
                    telephone calls; (b) using an automatic telephone dialing system; (c)
27


     [PROPOSED] SECOND AMENDED CLASS ACTION COMPLAINT FOR
     DAMAGES AND INJUNCTIVE RELIEF - 13
          Case 2:19-cv-00115-RFB-EJY Document 61 Filed 08/28/19 Page 14 of 18



                      to their cellular telephone number or to a telephone number that is
 1                    charged for the call; and (d) at any time in the period that begins four
                      years before the date of filing this Complaint to trial.
 2
                      Class 2:
 3
                      All persons to whom: (a) Sperian Energy and/or a third party acting
 4                    on Sperian Energy’s behalf, made more than one non-emergency
                      telephone calls; (b) to a residential telephone number; (c) that had
 5                    been listed on the National Do Not Call Registry for at least 31 days
                      prior to the first call; and (d) at any time in the period that begins
 6                    four years before the date of filing this Complaint to trial.

 7
               106.   Numerosity. The Classes are so numerous that joinder of all members is
 8
     impracticable. Moreover, the disposition of the claims of the Classes in a single action will
 9
     provide substantial benefits to all parties and the Court.
10
               107.   Commonality. There are numerous questions of law and fact common to
11
     Plaintiffs and members of the Classes. These common questions of law and fact include, but are
12
     not limited to, the following:
13
                      a.      Whether Sperian Energy and/or its affiliates, agents, and/or other persons
14
     or entities acting on Sperian Energy’s behalf violated 47 U.S.C. § 227 by making any call, except
15
     for emergency purposes, using an automatic telephone dialing system to a cellular telephone or
16
     phone for which the call recipient is charged for the service;
17
                      b.      Whether Sperian Energy and/or its affiliates, agents, and/or other persons
18
     or entities acting on Sperian Energy’s behalf violated 47 U.S.C. § 227 by making telemarketing
19
     calls to a residential telephone number that has been on the National Do Not Call Registry for
20
     more than 31 days prior to the first call;
21
                      c.      Whether Sperian Energy and/or its affiliates, agents, and/or other persons
22
     or entities acting on Sperian Energy’s behalf obtained prior express written consent prior to
23
     making the calls at issue;
24
                      d.      Whether Sperian Energy and/or its affiliates, agents, and/or other persons
25
     or entities acting on Sperian Energy’s behalf should be enjoined from violating the TCPA in the
26
     future.
27


     [PROPOSED] SECOND AMENDED CLASS ACTION COMPLAINT FOR
     DAMAGES AND INJUNCTIVE RELIEF - 14
          Case 2:19-cv-00115-RFB-EJY Document 61 Filed 08/28/19 Page 15 of 18




 1          108.    Typicality. Plaintiffs’ claims are typical of the claims of the Classes. Plaintiffs’
 2   claims, like the claims of the Classes arise out of the same common course of conduct by Sperian
 3   Energy and Energy Group Consultants and are based on the same legal and remedial theories.
 4          109.    Adequacy. Plaintiffs will fairly and adequately protect the interests of the
 5   Classes. Plaintiffs have retained competent and capable attorneys with significant experience in
 6   complex and class action litigation, including consumer class actions and TCPA class actions.
 7   Plaintiffs and their counsel are committed to prosecuting this action vigorously on behalf of the
 8   Classes and have the financial resources to do so. Neither Plaintiffs nor their counsel has
 9   interests that are contrary to or that conflict with those of the proposed Classes.
10          110.    Predominance. The Defendants have engaged in a common course of conduct
11   toward Plaintiffs and members of the Classes. The common issues arising from this conduct that
12   affect Plaintiffs and members of the Classes predominate over any individual issues.
13   Adjudication of these common issues in a single action has important and desirable advantages
14   of judicial economy.
15          111.    Superiority. A class action is the superior method for the fair and efficient
16   adjudication of this controversy. Classwide relief is essential to compel the Defendants to
17   comply with the TCPA. The interest of individual members of the Classes in individually
18   controlling the prosecution of separate claims against the Defendants are small because the
19   damages in an individual action for violation of the TCPA are small. Management of these
20   claims is likely to present significantly fewer difficulties than are presented in many class claims
21   because the calls at issue are all automated. Class treatment is superior to multiple individual
22   suits or piecemeal litigation because it conserves judicial resources, promotes consistency and
23   efficiency of adjudication, provides a forum for small claimants, and deters illegal activities.
24   There will be no significant difficulty in the management of this case as a class action.
25          112.    Injunctive and Declaratory Relief is Appropriate. The Defendants have acted on
26   grounds generally applicable to the Classes, thereby making final injunctive relief and
27   corresponding declaratory relief with respect to the Classes appropriate on a classwide basis.


     [PROPOSED] SECOND AMENDED CLASS ACTION COMPLAINT FOR
     DAMAGES AND INJUNCTIVE RELIEF - 15
           Case 2:19-cv-00115-RFB-EJY Document 61 Filed 08/28/19 Page 16 of 18



                                  VII.  FIRST CLAIM FOR RELIEF
 1
            (Violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227(b)(1)(B))
 2

 3            113.   Plaintiffs reallege and incorporate by reference each and every allegation set forth

 4   in the preceding paragraphs.

 5            114.   The foregoing acts and omissions of Sperian Energy and/or its affiliates, agents,

 6   and/or other persons or entities acting on Sperian Energy’s behalf constitute numerous and

 7   multiple violations of the TCPA, by making a call, except for emergency purposes, using an

 8   automatic telephone dialing system to a cellular telephone or phone for which the call recipient is

 9   charged for the service or to a cellular telephone number.

10            115.   As a result of Sperian Energy’s and/or its affiliates, agents, and/or other persons

11   or entities acting on Sperian Energy’s behalf’s violations of the TCPA, 47 U.S.C. § 227(b)(1)(B),

12   Plaintiffs and members of the Class presumptively are entitled to an award of $500 in damages

13   for each and every call made or up to $1,500 for each telemarketing call made deemed to be a

14   “willful or knowing” violation.

15            116.   Plaintiffs and members of the Classes are also entitled to and do seek injunctive

16   relief prohibiting Sperian Energy from using third parties to make outbound telemarketing calls.

17
                                VIII.   SECOND CLAIM FOR RELIEF
18            (Violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227(c)(5))
19
              117.   Plaintiffs reallege and incorporate by reference each and every allegation set forth
20
     in the preceding paragraphs.
21
              118.   The foregoing acts and omissions of Sperian Energy and/or its affiliates, agents,
22
     and/or other persons or entities acting on Sperian Energy’s behalf constitute numerous and
23
     multiple violations of the TCPA, by making telemarketing calls to a residential telephone
24
     number that has been on the National Do Not Call Registry for more than 31 days prior to the
25
     first call.
26

27


     [PROPOSED] SECOND AMENDED CLASS ACTION COMPLAINT FOR
     DAMAGES AND INJUNCTIVE RELIEF - 16
          Case 2:19-cv-00115-RFB-EJY Document 61 Filed 08/28/19 Page 17 of 18




 1          119.    As a result of Sperian Energy’s and/or its affiliates, agents, and/or other persons
 2   or entities acting on Sperian Energy’s behalf’s violations of the TCPA, 47 U.S.C. § 227(c)(5),
 3   Plaintiffs and members of the Class presumptively are entitled to an award of $500 in damages
 4   for each and every call made or up to $1,500 for each telemarketing call made deemed to be a
 5   “willful or knowing” violation.
 6          120.    Plaintiffs and members of the Classes are also entitled to and do seek injunctive
 7   relief prohibiting Sperian Energy from using third parties to make outbound telemarketing calls.
 8                                     IX.    PRAYER FOR RELIEF
 9          WHEREFORE, Plaintiffs, on their own behalf and on behalf of all members of the
10   Classes, prays for judgment against Sperian Energy as follows:
11          A.      Certification of the proposed Classes;
12          B.      Appointment of Plaintiffs as representative of the Classes;
13          C.      Appointment of the undersigned counsel as counsel for the Classes;
14          D.      A declaration that Defendants and/or their affiliates, agents, and/or other related
15   entities’ actions complained of herein violate the TCPA;
16          E.      An order enjoining Sperian Energy from using third parties to make outbound
17   telemarketing calls;
18          F.      An award to Plaintiffs and the Classes of damages, as allowed by law;
19          G.      An award to Plaintiffs and the Classes of attorneys’ fees and costs, as allowed by
20   law and/or equity;
21          H.      Leave to amend this Complaint to conform to the evidence presented at trial; and
22          I.      Orders granting such other and further relief as the Court deems necessary, just,
23   and proper.
24
                                        X.     DEMAND FOR JURY
25          Plaintiffs demand a trial by jury for all issues so triable.
26

27


     [PROPOSED] SECOND AMENDED CLASS ACTION COMPLAINT FOR
     DAMAGES AND INJUNCTIVE RELIEF - 17
        Case 2:19-cv-00115-RFB-EJY Document 61 Filed 08/28/19 Page 18 of 18




 1        RESPECTFULLY SUBMITTED AND DATED this 12th day of August, 2019.
 2

 3                                    By: /s/ Anthony I. Paronich
                                          Anthony I. Paronich
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     [PROPOSED] SECOND AMENDED CLASS ACTION COMPLAINT FOR
     DAMAGES AND INJUNCTIVE RELIEF - 18
